Citation Nr: 0633976	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  98-05 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependents' Educational Assistance under 
38 U.S.C.A., Chapter 35. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from January 1954 until March 
1957.  He died in April 1981.  The appellant is the widow of 
the veteran.  The appeal came before the Department of 
Veterans Affairs (VA) Board of Veterans' Appeals (Board) from 
a September 1995 decision of the New York, New York, VA 
Regional Office (RO) that denied service connection for the 
cause of the veteran's death.

The appellant was afforded a hearing before a hearing officer 
at the RO in September 1998.  The transcript is of record.

The Board undertook development of the claim beginning in 
February 2003, and remanded the claim to in July 2003 and 
February 2005 for further development. 


FINDINGS OF FACT

1.  During his lifetime, the veteran was service-connected 
for loss of motion of the left ankle rated as 20 percent 
disabling and superficial scars rated as 10 percent 
disabling.

2.  The veteran died in April 1981.  The immediate cause of 
death was acute coronary thrombosis as a consequence of 
arterteriosclerotic coronary artery disease.

3.  No cardiac disability was demonstrated either during the 
veteran's active military service or for many years following 
his release from active duty, nor was a cardiac disability 
shown to have been otherwise related to service.

4.  There is no competent evidence that the service connected 
left ankle fracture caused blood clots that caused or 
contributed to the cause of death.

There is no competent evidence that a service-connected 
disorder contributed substantially or materially to cause his 
death. 


CONCLUSIONS OF LAW

1.  The cause of the veteran's death is not related to an 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.312 (2006).

2.  Eligibility for Dependent's Educational Assistance is not 
established.  38 U.S.C.A., Ch. 35. (West 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006). 


The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

In this case, in a letter issued in June 2002, the RO 
notified the appellant of the evidence needed to substantiate 
her claims for service connection for cause of death.  While 
sent after the September 1995 rating decision, the appellant 
was not prejudiced as this notification was sent prior to the 
RO's subsequent reajudication of the appeal.

The June 2002 VCAA notification letter satisfied the second 
and third elements of the duty to notify by informing the 
appellant that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that she was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them. 

Finally, with respect to the fourth element, the June 2002 
VCAA letter contained a notation that the appellant was to 
send VA information describing additional evidence or the 
evidence itself.  This statement served to advise the 
appellant to submit any evidence in her possession pertinent 
to the claims on appeal.  In March 2004, the appellant 
submitted new evidence related to her claim, and thereby 
demonstrated actual knowledge of the need to submit relevant 
evidence in her possession.

The notice was provided prior to readjudication, fully in 
accordance with Pelegrini II and Mayfield.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court held that upon receipt of an application for 
service-connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

In the present appeal, the first three elements of Dingess 
notice are satisfied in the June 2002 letter.  However, the 
appellant did not receive notice about the evidence needed to 
establish a rating or notice regarding an effective date 
until May 2006.  Since the claim is being denied, no rating 
is being given and no effective date is being set.  She is, 
therefore, not prejudiced by the delayed notice on these 
elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

Thus, all required notice was given.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the present case, the veteran's original claims folder has 
not been able to be located and has been rebuilt since 
receipt of the appellant's claim in February 1995.  In a case 
such as this one, VA bears a heightened duty to assist the 
appellant to inform her of this problem, and of possible 
alternative forms of evidence that she may submit in support 
of her claim.  See Smith v. Brown, 10 Vet. App. 44, 48 
(1998), citing Layno v. Brown, 6 Vet. App. 465, 469 (1994), 
and Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).

The RO and AMC have obtained records of treatment reported by 
the appellant, including service medical records per the 
Board's February 2005 remand.  There is no indication from 
the record of additional medical treatment for which the RO 
has not obtained, or made sufficient efforts to obtain, 
corresponding records.    

Under the VCAA, VA is obliged to provide an examination or 
obtain a medical opinion when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

As discussed below, there is no competent evidence that the 
causes of the veteran's death were related to service.  
Hence, a medical opinion has not been obtained.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations for Service Connection for 
Cause of Death Claims

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause, 
or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).   

VA shall consider all lay and medical evidence of record in a 
case with respect to benefits under laws administered by VA.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail). 

Factual Background

The veteran's service medical records are negative for 
treatment, complaints of diagnosis of any type of cardiac 
disease or blood clots. 

The veteran's service medical records reveal that he 
sustained a fracture of his left tibia and fibula after 
falling in a ravine in 1955.  In March 1955 a closed 
reduction was performed and an open reduction and fixation of 
a screw was performed later that month.  After six months of 
limited duty, there was swelling and pain in the ankle joint 
with required a tibia fusion in February 1956.

A February 1957 Medical Board Report notes that the veteran 
had been completely free of symptoms while wearing a short 
legged brace with fixed ankle joint and laced boot.  The 
veteran exhibited residuals of an apparently adequate 
arthrodesis of the ankle performed for communited fracture of 
the left tibia and fibula.  Continued slow improvement was to 
be anticipated.

A statement by the president of an Army Physical Evaluation 
Board in February 1957 reported that the veteran had reached 
optimal hospitalization.  The residuals included stiffening 
and wasting of the muscles of the left leg.  It was 
anticipated that he would experience continued improvement 
over the next 24 months.  It was recommended that he be 
placed on the temporary disabled retired list (TDRL).

A periodic examination in March 1957 noted left thigh and 
calf atrophy and well healed scarring.  The veteran had a 
certain amount of permanent disability as a result of the 
ankle fusion and resultant limp. 

The veteran's service medical records were negative for any 
mention of blood clotting.

In November 1961, a Physical Evaluation Board found the 
veteran unfit due to limitation of motion of the left ankle, 
which was actually fused at 20 degrees of plantar flexion.  
He walked without a limp.  He was removed from the TDRL.

The veteran's VA claims folder was lost.  Repeated efforts to 
obtain records created during his lifetime have failed.

The veteran's April 1981 death certificate shows that he died 
of acute coronary thrombosis due to or as a consequence of 
arteriosclerotic coronary aortic disease.

The April 1981 autopsy revealed marked coronary 
atherosclerosis with coronary thrombosis with acute 
myocardial infarction which was the cause of the veteran's 
death.  The provisional anatomical diagnoses listed 
atherosclerosis, thrombosis, acute myocardial infarction, 
hypertrophy and congestion of visceral organs.

Nowhere in the autopsy report or in the provisional 
anatomical diagnoses was there any mention of blood clotting 
related to the veteran's ankle disability.

The appellant asserts in statements and in her testimony at a 
hearing held at the RO in eptember 1998, that at the time of 
death, the veteran was being treated for a badly swollen and 
inflamed left leg related to the service-connected left ankle 
disability.  She contends that the veteran's doctor told her 
that severe inflammation of the left leg led to the blood 
clot that resulted in his death from coronary thrombosis. 

However, the appellant stated that the veteran's doctor who 
told her about the possibility of a blood clot related to the 
veteran's service-connected ankle disability is now deceased 
and therefore she is unable to obtain a statement.

Analysis

In a claim for service connection for the cause of death, the 
first element of service connection, evidence of a present 
disability, will always have been met (the current disability 
being the condition that caused the veteran to die).  Carbino 
v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. 
Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).

The element of an in-service injury is also met by the well 
documented left ankle fracture in service.  The missing 
element is competent evidence that the in-service injury 
caused or contributed to the cause of the veteran's death.

The service medical records are entirely negative for 
complaints or findings of acute coronary thrombosis due to or 
as a consequence of arteriosclerotic coronary aortic disease.  
These are the conditions that caused the veteran's death 
according to the death certificate and autopsy.  

The appellant has disputed these findings, and argued that 
the veteran actually died of blood clotting that resulted 
from the service-connected ankle fracture.  As a layperson, 
the appellant is not competent to provide an opinion as to 
medical diagnosis or causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Bostain v. West, 11 Vet. App. 
124, 127 (1998) (lay testimony is not competent to establish, 
and therefore not probative of a medical nexus).  

She has also pointed out inaccuracies in the autopsy report, 
such as the fact that it reports that it was performed on 
April 1, 1981, while the death certificate shows the veteran 
died no April 2, 1981.  The fact remains, however, that there 
is no competent evidence linking the causes of the veteran's 
death to service or a service connected disease, and that all 
the competent evidence shows he died of heart disease 
unrelated to service.

The appellant has contended that the veteran's doctor 
attributed the veteran's death to blood clotting caused by 
his service-connected left ankle disability.  However, the 
appellant reports that the doctor is deceased and there is no 
evidence of record to support the appellant's contention.  
Statements by a lay person as to what a doctor said do not 
constitute competent evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).

There is no other competent evidence that the fatal 
conditions were incurred in active service or within one year 
of separation from service.  There is also no competent 
evidence that the conditions that caused his death were 
proximately due to his service-connected disabilities.  38 
C.F.R. § 3.310(a) (2006). 

There is also no competent evidence that a service connected 
disease or disability contributed to the veteran's death as 
there is no competent evidence that the left ankle disability 
played a role in the veteran's death.

Because there is no competent evidence linking the veteran's 
death to a service connected disease or disability, the Board 
concludes that the preponderance of the evidence is against 
the claim.

In view of the denial of service connection for the cause of 
the veteran's death, there is no basis to grant Chapter 35 
benefits, since they are based on a favorable determination 
regarding service connection for the cause of the veteran's 
death.  See 38 U.S.C.A., Ch. 35. 




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Eligibility for Dependents' Educational Assistance under 38 
U.S.C.A., Chapter 35 is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


